Citation Nr: 9929366	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee disorder, 
claimed as a broken bone in the left knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.  

This appeal arose from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for "a broken left knee." 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran asserts that a right knee disorder should be 
service connected secondary to his left knee disorder.  He 
also claims that hypertension and an ulcer with 
gastrointestinal bleeding resulted from medication for left 
knee pain.  This matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

The claim for entitlement to service connection for a left 
knee disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On discharge from service, the veteran's lower extremities 
were termed normal.  It was noted that in June 1967 the 
veteran had pain and swelling in his left knee and a surgical 
removal of a loose body was accomplished.  He returned to 
duty with no sequelae.  The veteran did report a history of a 
trick or locked knee with surgery.  

The veteran submitted private medical records from October 
1996 to December 1996.  An October 1996 report notes that the 
veteran was seen for follow-up for progressive left knee 
osteoarthritis and pain.  X-rays reportedly showed tri-
compartmental osteoarthritis.  In November 1996 he underwent 
a total left knee arthroplasty.  

In January 1997 the veteran was provided with a VA 
examination.  He gave a history of a fracture of the left 
knee in 1966 for which he was treated with a cast.  He 
reported that he subsequently developed degenerative joint 
disease of the left knee, and because of pain underwent a 
total left knee replacement in November 1996.  After 
examination, the diagnosis was left knee pain with normal x-
ray findings and status post knee replacement with functional 
loss.  

The veteran testified at a hearing before the Board in August 
1999.  The veteran stated that a loose piece of bone in his 
knee was removed at Andrews Air Force Base.  He testified 
that he did not want to hold up his upcoming discharge so he 
told the doctor that he wanted to go back to active duty.  He 
did not recall going to a discharge examination; he only 
recalled filling out paperwork.  He testified that after 
service his knee would swell up with activity.  He stated 
that he saw various doctors but he could not give any contact 
information.  He stated that no one ever recommended surgery.  
The only treatment he received was a knee brace, painkillers 
and a Cortisone shot.  The veteran testified that no doctor 
had ever told him that his total knee replacement was due to 
the removal of the loose body in service.  
At the hearing, the veteran submitted two lay statements from 
former coworkers in support of his claim.  He waived initial 
RO consideration of this evidence.  B.C. wrote that in 
conversations since 1978 the veteran had reported problems 
with his knee.  The veteran talked about an injury in 
service.  The witness felt that the veteran had some daily 
pain.  S.M. wrote that the veteran was limited in his work 
due to an injury to his left knee and required a total knee 
replacement.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain will permit service connection of 
arthritis, first shown as a clear-cut clinical entity, at 
some later date.  



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999);  38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton, the Court concluded that the Secretary, by 
regulation, Manual, and/or Compensation and Pension (C&P) 
policy cannot eliminate the condition precedent placed by 
Congress upon the inception of his duty to assist.  Absent 
the submission and establishment of a well-grounded claim, 
the Court held that the Secretary cannot undertake to assist 
a veteran in developing facts pertinent to his or her claim.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  
However, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

With regard to the veteran's claim for service connection for 
a left knee disorder the Board's review of the evidentiary 
record discloses that no sequelae of the loose body removal 
were shown in service, and the entire evidentiary record is 
devoid of a link between the veteran's total knee replacement 
and his in service left knee operation.  

The fact that both procedures were to the left knee may be 
relevant or it may be coincidental.  VA may not rely on its 
own unsubstantiated medical judgment to connect the veteran's 
knee replacement and his in service surgery. See Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  

The veteran has submitted evidence of continuity of knee pain 
after service (although the only treatment records obtained 
were from many years after service).  However the claim 
remains not well grounded because there is no medical 
evidence that knee symptoms over the years were residuals of 
his inservice injury or that his subsequent left knee 
replacement was related to ongoing disability dating to the 
injury in service.  


The veteran was provided with a VA examination by the RO.  
The examiner did not offer an opinion that there was a nexus 
between the veteran's knee replacement and the loose body 
removal operation in service.  The doctor merely stated the 
veteran's history of an injury in service with subsequent 
development of degenerative joint disease and a total knee 
replacement.  A restatement of medical history by a medical 
examiner un-enhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" of the fact asserted by way of history.  LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995).  The examiner diagnosed 
only status post knee replacement and left knee pain with 
normal x-ray findings.  

As the Board noted earlier, the veteran himself has testified 
that no competent medical authority has ever opined that his 
current left knee disorder is related to anything of service 
origin.

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for a left knee disorder must be denied as not 
well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert.

The RO did not specifically find that the veteran's claim was 
not well grounded.  To the extent that the Board considered 
and denied the appellant's claim on a ground different from 
that of the RO, which apparently denied the claim on the 
merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a left knee disorder.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for a left knee disorder, 
his appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

